Exhibit SIXTH AMENDMENT AGREEMENT, made this 27th day of June, 2008, entered into between MACK-CALI CW REALTY ASSOCIATES L.L.C., a New York limited liability company, having its principal office c/o Mack-Cali Realty Corporation, 100 Clearbrook Road, Elmsford, New York (herein referred to as "Landlord"), and AFP IMAGING CORPORATION, a New York corporation, having an office at 250 Clearbrook Road, Elmsford, New York 10523 (herein referred to as "Tenant"). W I T N E S S E T H : WHEREAS, Landlord’s predecessor in interest, Robert Martin Company, and Tenant entered into a written lease agreement dated June 11, 1985, as amended by First Amendment dated July 18, 1991, Second Amendment dated June 30, 1993, Third Amendment dated June 8, 1995, Fourth Amendment dated June 8, 1999 and Fifth Amendment dated March 4, 2004 (hereinafter collectively called the "Lease") wherein and whereby Landlord currently leases to Tenant and Tenant currently hires from Landlord approximately 47,735 square feet in the building known as 250 Clearbrook Road,
